12 N.J. 362 (1953)
96 A.2d 794
IN THE MATTER OF THE APPLICATION FOR A WRIT OF HABEAS CORPUS OF ALEXANDER S. COHEN.
The Supreme Court of New Jersey.
Argued May 18, 1953.
Decided May 25, 1953.
Mr. George R. Sommer argued the cause for the appellant.
Mr. Joseph A. Hayden argued the cause for the respondent (Mr. Edward Gaulkin, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Eastwood in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  None.